14-2688
     Ba v. Lynch
                                                                                       BIA
                                                                                LaForest, IJ
                                                                               A093 364 502
                        UNITED STATES COURT OF APPEALS
                            FOR THE SECOND CIRCUIT

                                 SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER FILED
ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF APPELLATE
PROCEDURE 32.1 AND THIS COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER IN A DOCUMENT
FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN ELECTRONIC DATABASE
(WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING TO A SUMMARY ORDER MUST SERVE A COPY
OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1        At a stated term of the United States Court of Appeals for
 2   the Second Circuit, held at the Thurgood Marshall United States
 3   Courthouse, 40 Foley Square, in the City of New York, on the
 4   8th day of February, two thousand sixteen.
 5
 6   PRESENT:
 7            PIERRE N. LEVAL,
 8            REENA RAGGI,
 9            RAYMOND J. LOHIER, JR.,
10                 Circuit Judges.
11   _____________________________________
12
13   OUMAR BA,
14                 Petitioner,
15
16                 v.                                                14-2688
17                                                                   NAC
18
19   LORETTA E. LYNCH, UNITED STATES
20   ATTORNEY GENERAL,
21            Respondent.
22   _____________________________________
23
24   FOR PETITIONER:                     Lawrence Spivak, Jamaica, New York.
25
26   FOR RESPONDENT:                     Benjamin C. Mizer, Acting Assistant
27                                       Attorney General; Jesse M. Bless,
28                                       Senior Litigation Counsel; Lance L.
29                                       Jolley, Trial Attorney, Office of
1                                 Immigration Litigation, United
2                                 States Department of Justice,
3                                 Washington, D.C.
4
5        UPON DUE CONSIDERATION of this petition for review of a

6    Board of Immigration Appeals (“BIA”) decision, it is hereby

7    ORDERED, ADJUDGED, AND DECREED that the petition for review is

8    DISMISSED.

9        Petitioner Oumar Ba, a native and citizen of Mali, seeks

10   review of a June 26, 2014, decision of the BIA affirming a July

11   17, 2013, decision of an Immigration Judge (“IJ”) denying Ba’s

12   application for relief under the Convention Against Torture

13   (“CAT”).     In re Oumar Ba, No. A093 364 502 (B.I.A. June 26,

14   2014), aff’g No. A093 364 502 (Immig. Ct. N.Y. City July 17,

15   2013).   We assume the parties’ familiarity with the underlying

16   facts and procedural history in this case.

17       We have considered both the IJ’s and the BIA’s opinions “for

18   the sake of completeness.”    Wangchuck v. DHS, 448 F.3d 524, 528

19   (2d Cir. 2006).    The applicable standards of review are well

20   established.     See 8 U.S.C. § 1252(b)(4)(B); Yanqin Weng v.

21   Holder, 562 F.3d 510, 513 (2d Cir. 2009).

22       Because Ba was ordered removed based on a crime involving

23   moral    turpitude,   the    INA       limits   judicial   review   to
                                        2
1    constitutional    claims   and   questions   of   law.   8   U.S.C.

2    § 1252(a)(2)(C), (D); Ortiz-Franco v. Holder, 782 F.3d 81, 86

3    (2d Cir. 2015).    Accordingly, if Ba raises no such claim or

4    question, we must dismiss the petition.      See Santana v. Holder,

5    714 F.3d 140, 143 (2d Cir. 2013).

6        Ba argues that it is contradictory for the agency to grant

7    withholding of removal to his wife based on her prior female

8    genital mutilation (“FMG”) while denying CAT relief to him based

9    on his argument that he will be tortured for opposing that

10   practice.   This argument is irrelevant to the question of

11   whether Ba is more likely than not to be tortured in Mali.      Nor

12   is it a contradiction to grant relief in one case and deny it

13   in another: Ba’s wife was granted relief because she herself

14   suffered FGM, but Ba will not be subjected to the practice and

15   produced no evidence that he would be tortured for opposing it.

16   See Shi Liang Lin v. U.S. Dep’t of Justice, 494 F.3d 296, 310-11

17   (2d Cir. 2007).      Otherwise, Ba merely argues that FGM is

18   widespread and that he will suffer ostracism and social pressure

19   if he opposes it and that the IJ erred in denying CAT relief

20   on that basis.    This is merely a challenge to the IJ’s factual

21   determination that BA is not likely to be tortured in Mali.
                                      3
1    Xiao Ji Chen v. U.S. Dep’t of Justice, 471 F.3d 315, 329 (2d

2    Cir. 2006).    Accordingly, we lack jurisdiction to consider his

3    petition.     Ortiz-Franco, 782 F.3d at 86.

4        For the foregoing reasons, the petition for review is

5    DISMISSED.    As we have completed our review, any stay of removal

6    that the Court previously granted in this petition is VACATED,

7    and any pending motion for a stay of removal in this petition

8    is DISMISSED as moot.    Any pending request for oral argument

9    in this petition is DENIED in accordance with Federal Rule of

10   Appellate Procedure 34(a)(2), and Second Circuit Local Rule

11   34.1(b).

12                                 FOR THE COURT:
13                                 Catherine O=Hagan Wolfe, Clerk




                                     4